
	
		III
		111th CONGRESS
		2d Session
		S. RES. 704
		IN THE SENATE OF THE UNITED STATES
		
			December 18, 2010
			Mr. Schumer (for himself
			 and Mr. Bennett) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize the printing of a revised
		  edition of the Senate Election Law Guidebook. 
	
	
		That the Committee on Rules and
			 Administration shall prepare a revised edition of the Senate Election Law
			 Guidebook, Senate Document 109–10, and that such document shall be printed as a
			 Senate document.
		2.There shall be printed, beyond the usual
			 number, 500 additional copies of the document specified in the first section
			 for the use of the Committee on Rules and Administration.
		
